FIRST AMENDMENT TO PURCHASE AGREEMENT

This First Amendment to Purchase Agreement (the "Amendment") is made and entered
into effective as of September 28, 2012, by and between BEHRINGER HARVARD BENT
TREE LP, a Delaware limited partnership ("Seller"), and HARTMAN SHORT TERM
INCOME PROPERTIES XX, INC., a Maryland corporation ("Purchaser"), with reference
to the following recitals of fact:

R E C I T A L S:

A.

Purchaser and Seller are parties to that certain Purchase Agreement, with an
Effective Date of August 30, 2012 (the "Original Agreement"), pursuant to which
Purchaser agreed to purchase and Seller agreed to sell, inter alia, that certain
real property located in City of Dallas, the County of Dallas and the State of
Texas, commonly known as Bent Tree Green Office Building.

B.

Purchaser and Seller now desire to modify the Original Agreement in accordance
with the terms and conditions set forth in this Amendment.  For purposes hereof,
the Original Agreement and this Amendment are collectively referred to as the
"Agreement."

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Original Agreement.  Purchaser and Seller acknowledge that the Original
Agreement is in full force and effect, except as modified by this Amendment.
 All capitalized terms not otherwise defined herein shall have the meaning set
forth in the Original Agreement.  In the event of any inconsistency between the
terms and conditions set forth in the Original Agreement and the terms and
conditions set forth in this Amendment, the terms and conditions in this
Amendment shall control.

2.

Purchase Price.  The Purchase Price under Section 1.4 of the Original Agreement
is hereby reduced to TWELVE MILLION TWELVE THOUSAND FIVE HUNDRED DOLLARS
($12,012,500).

3.

Right to Terminate.  Except as provided in Section 2.4 of the Original
Agreement, Purchaser’s rights to terminate the Agreement under Article II and
Article III of the Original Agreement have expired or been waived and Purchaser
acknowledges that it has not further rights of termination of the Agreement
under such Articles (other than as provided in Section 2.4).

4.

No Other Modifications.  Except as otherwise provided herein, all other terms
and provisions of the Agreement shall remain in full force and effect,
unmodified by this Amendment.

5.

Binding Effect.  The provisions of this Amendment shall be binding upon and
inure to the benefit of the heirs, representatives, successors and permitted
assigns of the parties hereto.

6.

Counterparts.  This Amendment may be executed in any number of original
counterparts.  Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment.  For purposes of this Amendment, facsimile signatures shall
be deemed to be originals.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year written above.

SELLER:

BEHRINGER HARVARD BENT TREE LP
a Delaware limited partnership

By:  Behringer Harvard Bent Tree GP, LLC,
a Delaware limited liability company,
its general partner

By:  Michael J. O’Hanlon
       Chief Executive Officer and President

















--------------------------------------------------------------------------------




PURCHASER:

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.

a Maryland corporation

By:   Allen R. Hartman
Chief Executive Officer and President









